Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing News Release Media Robert C. Ferris (973) 455-3388 rob.ferris@honeywell.com HONEYWELL NAMES DR. KRISHNA MIKKILINENI AND BASK IYER TO EXECUTIVE MANAGEMENT TEAM Larry Kittelberger to Retire From the Company MORRIS TOWNSHIP, N.J., March 22, 2010  Honeywell (NYSE: HON) today announced that it has named Krishna Mikkilineni and Bask Iyer to its Executive Management Team, reporting to Chairman and Chief Executive Officer Dave Cote, effective on April 12, 2010. Larry Kittelberger, Senior Vice President, Technology and Operations, will retire from Honeywell after almost 13 years at the company. We have counted on Larry to drive big organizational shifts for Honeywell and he has delivered every time, said Cote. Larry has been a champion of operational, technical, and process excellence, and has demonstrated a strong commitment to continuing the seed planting Honeywell needs for future success. He focused our engineers and technologists worldwide on the customer, innovation, growth, and productivity. I thank Larry for his great accomplishments and commitment to Honeywell. Mikkilineni will become Senior Vice President, Engineering and Operations, and will be based in Bangalore, India. In his new role, he will be responsible for the companys Engineering and Integrated Supply Chain organizations, including the Honeywell Operations Council and Technology Leadership Council. Mikkilineni will add these duties to his current role as President of Honeywell Technology Solutions, which has grown to 7,500 engineers. He has been with Honeywell for more than 24 years, and has served in leadership roles that span engineering, manufacturing, and business development. Mikkilineni has spent much of this time living and working in emerging markets.
